Exhibit 10.1

 

3Com Corporation

Section 16 Officer Severance Plan

Plan Document and Summary Plan Description

 

Amended and Restated Effective March 29, 2006

 

This Plan Document and Summary Plan Description (“Summary Plan Description”) is
for all employees of 3Com Corporation (“3Com” or the “Company”) who are eligible
under the terms of the 3Com Section 16 Officer Severance Plan (the “Section 16
Plan”). All rights to participate in and receive benefits from the Section 16
Plan are governed solely by the terms and conditions of this Summary Plan
Description. This Summary Plan Description supercedes and replaces all prior
plan documents and summary plan descriptions governing the Section 16 Plan.

 

I.

EFFECTIVE DATE

 

The Section 16 Plan is hereby amended and restated effective March 29, 2006.

 

II.

ELIGIBILITY TO PARTICIPATE

 

Participation in the Section 16 Plan is restricted to active 3Com employees who
have been designated by the Company, at its discretion and consistent with
applicable law, as being subject to the reporting requirements of Section 16 of
the Securities Exchange Act of 1934, as amended (“Officers”). The Company’s
President and Chief Executive Officer (the “CEO”) shall not be considered an
Officer for purposes of the Section 16 Plan and shall not be a participant in
the Section 16 Plan.

 

III.

ELIGIBILITY TO RECEIVE BENEFITS

 

Officers who are employed by the Company are eligible to receive benefits upon
the termination of their employment with 3Com under following circumstances: (a)
an involuntarily termination without Cause; or (b) a Voluntary Termination for
Good Reason. The receipt of benefits under the Section 16 Plan will be
conditioned upon the Officer’s execution of and compliance with an agreement
(the “Release Agreement”) including, but not limited to, (i) a release of claims
against the Company, its affiliates and representatives; (ii) a non-solicitation
provision prohibiting the Officer’s solicitation of any Company employee,
business opportunity, client, customer, account, distributor or vendor for a
period of one (1) year following the Termination Date; (iii) a non-competition
provision prohibiting the Officer from directly or indirectly engaging in,
participating in or having a material ownership interest in a business in
competition with the Company; and (iv) a non-disparagement provision. The form
and language of the Release Agreement shall be determined by the Company in its
sole discretion.

 

IV.

BENEFITS

 

Officers who are eligible to receive benefits under the Section 16 Plan will be
entitled to receive the following upon their execution and non-revocation (if
applicable) of the Release Agreement:

 

A.

Severance Amounts.

1.    One (1) year of the Officer’s annualized base salary as of the Termination
Date, subject to all applicable taxes and withholdings; and





--------------------------------------------------------------------------------

 

 

2.    A pro-rated amount of the Officer’s earned incentive bonus for the bonus
period in which the Termination Date occurs, to be calculated by multiplying the
earned bonus amount (based on the Company’s actual attainment of applicable
performance metrics) by a fraction, the numerator of which shall be the number
of calendar days from the beginning of the applicable bonus period to the
Termination Date and the denominator of which shall be the number of calendar
days within the applicable bonus period, payable through the Company’s regular
bonus payment practices (but no earlier than the effective date of the Officer’s
Release Agreement) and subject to all applicable taxes and withholdings.

B.         Health, Dental & Vision Benefits. Continuation of coverage under the
Company’s health, dental, and vision insurance plans (“Health Care Plans”)
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
at the same level of coverage as was provided to and elected by the Officer as
of the Termination Date. If the Officer timely and properly elects to continue
coverage under the Company’s Health Care Plans in accordance with COBRA, the
Company shall continue to pay the Company-paid portion of the premiums for the
Officer’s elected coverage under the Health Care Plans until the earlier of: (i)
one (1) year from the Termination Date, or (ii) the date upon which the Officer
becomes eligible for coverage under another employer’s group health, dental, or
vision insurance plan(s). The Officer will remain obligated to pay the
unsubsidized portion of the applicable premium(s) in order to continue
Company-sponsored coverage. The Company-paid portion of any premium(s) is
subject to change at the Company’s discretion. To be eligible for continuation
of coverage under the Health Care Plans, an Officer must be actively enrolled in
the applicable Health Care Plan(s) as of the Termination Date. For purposes of
Title X of COBRA, the date of the “qualifying event” for the Officer and his/her
covered dependents shall be the Termination Date, and each month of
Company-sponsored coverage continuation provided hereunder shall offset a month
of coverage continuation otherwise due under COBRA. Upon the expiration of the
one (1) year period, the Officer will be required to pay 102% of the premium to
continue Company-sponsored coverage. Any continuation of Company-sponsored
coverage shall be governed by COBRA and the terms and conditions of the
applicable plan documents.

C.         Life Insurance. Conversion of the Officer’s basic term life insurance
in effect immediately prior to the Termination Date to continue coverage until
the earlier of (i) one (1) year from the Termination Date, or (ii) the date upon
which the Officer becomes eligible for coverage under another employer’s life
insurance plan.

D.

Equity Compensation.

 

1.    Six (6) months of accelerated vesting of outstanding stock options,
restricted stock, and restricted stock units issued to the Officer that are
subject to time-based vesting. The accelerated vesting provided for herein will
be effective as of the Termination Date.

 

2.    Extension of the exercise period for vested stock options issued to the
Officer to the earlier of: (i) one hundred and sixty-five (165) calendar days
from the Termination Date; or (ii) the original term of the stock option grant.

 

All other compensation (including, without limitation, salary, bonuses and
commissions) and employee benefits (including, without limitation, short-term
and long-term disability insurance, Paid Time Off accrual, and vesting of equity
compensation) will cease on the Officer’s Termination Date. Payments under the
Section 16 Plan will not be subject to 401(k) or Employee Stock Purchase Plan
deductions. Except as provided herein, all equity compensation grants are
subject to the terms and conditions of the applicable plan document(s).



--------------------------------------------------------------------------------

 

 

 

V.

DEFINITIONS

 

A.         “Cause” shall mean (i) an act of theft, embezzlement or intentional
dishonesty by the Officer in connection with his/her employment; (ii) the
Officer being convicted of a felony, (iii) a willful act by the Officer which
constitutes gross misconduct and which is injurious to the Company, or
(iv) following delivery to the Officer of a written demand for performance from
the Company which describes the basis for the Company’s reasonable belief that
the Officer has not substantially performed his/her duties, continued
violation(s) of the Officer’s obligations to the Company which are demonstrably
willful and deliberate on the Officer’s part.

 

B.         “Termination Date” shall mean the Officer’s last date of employment
with 3Com Corporation.

 

C.         “Voluntary Termination for Good Reason” shall mean the Officer’s
voluntarily resignation after the occurrence of any of the following events
without the Officer’s consent: (i) a material reduction of the Officer’s
material duties or title, relative to the Officer’s material duties or title as
in effect immediately prior to such reduction; (ii) a material reduction by the
Company in the base salary of the Officer as in effect immediately prior to such
reduction, other than a reduction generally applicable to other Officers; or
(iii) the permanent relocation of the Officer to a work location more than fifty
(50) miles from the Officer’s then present work location; provided, however,
that no grounds for Voluntary Termination for Good Reason shall exist hereunder
unless the Officer provides 3Com with thirty (30) days’ advance written notice
of his/her resignation, specifying the purported grounds for the Voluntary
Termination for Good Reason, and provides the Company with the opportunity to
cure the above-referenced event(s) on which the resignation based.

 

VI.

FORM OF PAYMENT

 

The severance amount provided for in Section IV(A)(1) above shall be paid
through the Company’s regular, bi-weekly payroll practices and shall continue
for twelve (12) months (twenty-four (24) Company payroll periods) following the
effective date of the Officer’s Release Agreement, provided that the Officer
continues to comply with all terms and conditions of the Release Agreement
during the twelve (12) month period.

 

VII.

MITIGATION

 

Any severance benefits which the Officer is entitled to receive under the
Section 16 Plan shall be reduced by any corresponding severance benefits the
Officer is entitled to receive pursuant to any contract or agreement (written or
verbal) between the Officer and the Company.

 

VIII.

INTERNAL REVENUE CODE SECTION 409A

 

Notwithstanding any other provisions of this Summary Plan Description, if the
Company reasonably determines in its discretion that Section 409A of the
Internal Revenue Code, as amended, will result in the imposition of additional
taxes or penalties based on the payment of the benefits provided under Section
IV(A) above to an Officer within the first six (6) months following the
Termination Date, the Company will modify the payment schedule to provide that
the payments will begin on the first regularly scheduled payroll date following
the expiration of six (6) months and one (1) day after the Termination Date. If
the payment schedule is modified pursuant to this Section VII, the Officer will
receive the one (1) year of annualized salary paid through the Company’s regular
payroll practices over the twelve (12) payroll periods immediately following the
expiration of six (6) months and one (1) day after the Termination Date.



--------------------------------------------------------------------------------

 

 

 

IX.

FUNDING

 

Benefits provided pursuant to the Section 16 Plan shall be paid solely out of
3Com’s general assets. 3Com shall not be required to fund or otherwise provide
for the payment of benefits provided hereunder in any other manner.

 

X.

CLAIMS AND REVIEW PROCEDURES

 

If an Officer believes that he/she is entitled to a benefit under the Section 16
Plan, or a benefit in an amount greater than he/she has received, the Officer
may file a claim by writing to the Section 16 Plan Administrator. The Section 16
Plan Administrator is the named fiduciary that has the discretionary power and
authority to act with respect to any appeal from a denial of a claim for
benefits under the Section 16 Plan by performing a full and fair review of the
denial, and such actions shall be final and binding on all persons. Benefits
under the Section 16 Plan shall be payable only if the Section 16 Plan
Administrator determines, in its sole discretion, that an eligible Officer is
entitled to them. Any claim must be filed no later than forty-five (45) days
after the Officer’s Termination Date.

 

A.         Initial Claim. The Section 16 Plan Administrator will notify the
Officer in writing within ninety (90) days (or 180 days if special circumstances
require an extension of time for processing the claim) of receipt of the claim
as to whether the claim is granted or denied. Note that if an extension is
necessary, the Section 16 Plan Administrator will provide the Officer with
written notice of the extension (including the circumstances requiring extension
and date by which a decision is expected to be rendered) before the initial
ninety (90) day period expires. If the claim is denied, the Officer will be
given (1) specific reasons for the denial, (2) specific reference to the Section
16 Plan provision(s) on which the denial is based, (3) a description of any
information or material necessary to support the claim and an explanation of why
such information or material is necessary, (4) an explanation of the Section 16
Plan’s claim appeal procedure (including a statement of the Officer’s right to
bring a civil action under the Employee Retirement Income Security Act of 1974
(“ERISA”) following a denial of the claim upon appeal), and (5) a statement that
the Officer is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records or other information relevant
(as defined by Department of Labor regulation section 2560.503-1(m)) to the
claim.

 

B.         Appeals. If the claim is denied, the Officer has sixty (60) days
after notice of the denial to file a written appeal with the Section 16 Plan
Administrator. During the review process, the Officer has the right to submit
written comments, documents, records, and other information relating to the
claim for benefits, which will be considered without regard to whether such
items were considered in the initial benefit determination. Also, the Officer
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined by Department
of Labor regulation section 2560.503-1(m)) to the claim for benefits.

 

The Section 16 Plan Administrator will notify the Officer in writing within
sixty (60) days (or 120 days if special circumstances require an extension of
time for processing the appeal) of receipt of the appeal as to its decision on
review, unless the Section 16 Plan Administrator determines that special
circumstances exist requiring an extension of time. If the Section 16 Plan
Administrator determines that an extension is necessary, the Section 16 Plan
Administrator will provide the Officer with written notice (including the
circumstances requiring the extension and date by which a decision is expected
to be rendered) before the initial sixty (60) day period expires.

 

If the Section 16 Plan Administrator denies the appeal, it will provide a
written denial of the claim upon appeal. The written denial shall include the
specific reason or reasons for the denial, specific references to the Section 16
Plan provisions on which the denial is based, a statement that the Officer is
entitled to



--------------------------------------------------------------------------------

 

receive, upon request and free of charge, reasonable access to, and copies of
all documents, records or other information relevant (as defined in Department
of Labor regulation section 2560.503-1(m)) to the claim, and a statement of the
Officer’s right to bring an action under Section 502(a) of ERISA.

 

All determinations, interpretations, rules, and decisions of the Section 16 Plan
Administrator or its delegate shall be conclusive and binding upon all persons
having or claiming to have any interest or right under the Section 16 Plan and
shall be given deference in any judicial or other proceeding.

 

C.         Exhaustion of Claims Procedures. In no event shall an Officer or any
other person be entitled to challenge a decision of the Section 16 Plan
Administrator in court or in any other administrative proceeding unless and
until the claim and appeal procedures described above have been fully complied
with and exhausted.

 

XI.

ADMINISTRATION

 

The Section 16 Plan Administrator administers the Section 16 Plan. The Section
16 Plan Administrator is exclusively authorized to interpret the provisions of
this Summary Plan Description. The Section 16 Plan Administrator’s
interpretation and/or application of any term or provision of the Section 16
Plan shall be final and binding. The Section 16 Plan Administrator shall have
full and unfettered authority and responsibility for administration of the
Section 16 Plan, including the discretionary authority to determine eligibility
for benefits and amounts of benefit entitlements and to interpret the terms of
the Section 16 Plan.

 

XII.

AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or terminate the Section 16 Plan at any
time, with or without notice. All material changes to the Section 16 Plan must
be approved by the 3Com Corporation Board of Directors (the “Board”) or the
Compensation Committee of the Board.

 

Information Required By ERISA:

 

Plan Name

3Com Section 16 Officer Severance Plan

 

Plan Sponsor

3Com Corporation

350 Campus Drive

Marlborough, MA 01752-3064

 

Plan Administrator

The Section 16 Plan Administrator shall be the Compensation Committee of the
Board. Communications with the Section 16 Plan Administrator must be in writing
and addressed to:

 

Senior Vice President, Human Resources

3Com Corporation

350 Campus Drive

Marlborough, MA 01752-3064

 

Type of Plan

The Section 16 Plan is a welfare plan providing for severance benefits.



--------------------------------------------------------------------------------

 

 

Employer Identification Number

The 3Com Employer Identification Number is 94-2605794. When writing about the
Section 16 Plan, an Officer should include this number.

 

Plan Number

For the purpose of identification, 3Com has assigned the Section 16 Plan the
number 517. All communications concerning the Section 16 Plan should include
this reference number.

 

Service of Legal Process

Service of legal process may be made on the Section 16 Plan Administrator at the
address above.

 

XIII.

ENTIRE PLAN; AMENDMENTS

 

This Summary Plan Description contains all the terms, conditions and benefits
relating to the Section 16 Plan. No employee, officer, or director of the
Company has the authority to alter, vary or modify the terms of the Section 16
Plan, other than by means of an authorized written amendment to the Section 16
Plan approved by the Section 16 Plan Administrator. No oral or written
representations contrary to the terms of the Section 16 Plan and its written
amendments shall be binding upon the Section 16 Plan, the Section 16 Plan
Administrator or the Company.

 

XIV.

NO CONTRACT OF EMPLOYMENT

 

Nothing herein is intended to or shall be considered a contract of employment or
for any period of employment or a guarantee of future employment with the
Company.

 

XV.

NO ASSIGNMENT OF RIGHTS

 

No eligible Officer shall have the right to assign, delegate or otherwise
transfer, either in full or in part, any of his/her rights or obligations under
the Section 16 Plan and any such assignment, delegation or other such transfer
shall be void.

 

XVI.

APPLICABLE LAW; VENUE

 

Except where preempted by ERISA, the Section 16 Plan shall be construed in
accordance with, and all disputes hereunder shall be governed by, the laws of
the Commonwealth of Massachusetts without regard to its conflict of laws rules.
All legal actions arising under or relating to the Section 16 Plan shall be
subject to the jurisdiction and venue of the United States District Court for
the District of Massachusetts sitting in Boston, Massachusetts.

 

XVII.

ERISA RIGHTS  

 

If you are an eligible Officer who is a participant in the Section 16 Plan, you
are entitled to certain rights and protections under ERISA.

 

Receive Information About Your Plan and Benefits. ERISA provides that you are
entitled to:

 

(1)

Examine, without charge, at the office of the Section 16 Plan Administrator or
its delegate all Section 16 Plan documents, including copies of any documents
filed by the Section 16 Plan with the U.S. Department of Labor, such as Section
16 Plan descriptions.

 



--------------------------------------------------------------------------------

 

 

(2)

Obtain copies of all Section 16 Plan documents and other Section 16 Plan
information upon written request to the Section 16 Plan Administrator. The
Section 16 Plan Administrator may impose a reasonable charge for the copies.

 

(3)

Receive a copy of the Section 16 Plan’s financial report, if any. The Section 16
Plan Administrator may be required by law to furnish each participant with a
copy of the summary annual report.

 

Prudent Actions By Fiduciaries. In addition to creating rights for the Section
16 Plan participants, ERISA imposes duties upon the people who are responsible
for the operation of the Section 16 Plan. The people who operate the Section 16
Plan, called “fiduciaries” of the Section 16 Plan, have a duty to do so
prudently and in the interest of you and other Section 16 Plan participants and
beneficiaries.

 

No one may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit or exercising your rights under ERISA.

 

Enforce Your Rights. If your claim for a Section 16 Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Section 16 Plan and do not receive
them within thirty (30) days, you may file suit in a federal court. In such
case, the court may require the Section 16 Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the Section
16 Plan Administrator.

 

If you have a claim for a benefit that is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Section 16 Plan fiduciaries misuse the Section 16 Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

Assistance With Your Questions. If you have questions about the statements made
in this summary or your rights under ERISA, you should contact the Section 16
Plan Administrator or the nearest Area Office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory, or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, Washington,
D.C. 20210.[img1.gif]
